Appellant reoffers two propositions in her motion for a rehearing. In the first one she reasserts the fact that the testimony of Lewis Grigsby does not evidence that he had qualified as an expert on how far powder burns would be found in the discharge of a pistol such as the one used in this cause.
The above objection to such testimony does not appear in the sole bill of exceptions in this record. The objection made to Grigsby's testimony, as shown in the bill, is:
"* * * the defendant then and there, in open court, objected to any estimating or judging on his (the witness's) part as to where he would expect to find powder burns from this pistol due to the fact that the witness has stated he has conducted no experiment with that particular pistol."
We find no objection in the above quotation as to the qualification of the witness to testify as to how far a pistol upon its discharge would leave evidence of a powder burn.
"The bill must show that the evidence objected to was inadmissible, and specify the reasons or grounds for its exclusion." See 4 Tex. Jur., p. 308.
It is again contended that no evidence of an intent to murder is shown in the record, especially on account of the fact that appellant, after the shooting, had taken the injured party to a hospital, and seemed to lament the fact of the shooting. *Page 245 
The State's testimony, evidently believed by the jury, showed some cursing by appellant, some violence offered to the injured person's sister, and a controversy between the injured person and appellant over some remarks made concerning the sister. Just before the time Gladys was shot, she had asked appellant whether appellant had said that Joan, the sister, did not care anything about anything but whisky and a man, and the State's testimony shows that appellant said: "You are g — d right, I said it." At this time appellant ordered them out of the place, and the shot immediately followed, according to the State's testimony, appellant behind the bar and Gladys in front of the bar. Much of this testimony was denied by appellant, and the jury had to settle this difference in the testimony. They settled it against appellant's version, and we have no power to say aught other than that their judgment should not be disturbed relative thereto.
The motion will be overruled.